HaMiltoN, Judge,
delivered tbe following opinion:
This ease was submitted some time ago upon an application of Welch & Company for a sale of the property in order mainly to prevent deterioration. Opportunity was given to both sides to submit affidavits and other proof. This time was extended once or twice, and the court has now had the whole matter under consideration.
It seems that a court has power in a receivership, and the fact is, it is its duty, where there is no other good way of preserving the property, to order its sale and keep the proceeds in court subject to all questions of priority, the proceeds taking the place of the property itself. The court has been very reluctant to take this course, and has directed the receiver more than once to see if he could borrow money to operate the plant, but it appears that nothing substantial can be done. The court therefore feels itself shut up to granting the application. It might be that if, at the time of the publication, there appears .any chance of reorganization, the sale could still be controlled, but the order cannot be worded subject to any such contingency. That would be the effect if it comes up, but this is to be held ■as an absolute order of sale. A decree has been submitted to the court for that purpose, and the decree is approved in principle, but its exact phraseology will perhaps need some con*386sideration. The court will refer it for administrative purposes to the master, as it has been doing in other cases, to examine with the parties the form of it and report as soon as possible. This is not a reference in which there will be any exception at all. It is simply for the guidance of the court.
It is so ordered.